344 F.2d 962
William J. LOTT, Jr., Appellant,v.PARMELEE MOTOR FUEL COMPANY, a Pennsylvania Corporation.
No. 15151.
United States Court of Appeals Third Circuit.
Argued May 7, 1965.Decided May 17, 1965.

Donald E. Rohall, Pittsburgh, Pa., for appellant.
Herman C. Kimpel, Dickie, McCamey, Chilcote & Robinson, Pittsburgh, Pa., for appellee.
Before KALODNER, HASTIE and FREEDMAN, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.


2
The May 14, 1964 Order of the District Court will be affirmed.